Citation Nr: 1015903	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-28 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to May 16, 2009, and in excess of 30 percent since May 
16, 2009 for a psychiatric disorder (major depression and 
posttraumatic stress disorder (PTSD)).

2.  Entitlement to an initial rating in excess of 10 percent 
prior to January 24, 2003, and in excess of 30 percent since 
January 24, 2003, for migraine and tension headaches.

3.  Entitlement to a rating in excess of 10 percent prior to 
January 24, 2003, and in excess of 20 percent since January 
24, 2003, for fibromyalgia.

4.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability.

5.  Entitlement to a compensable rating for herpes 
keratopathy of the right eye.

6.  Entitlement to a compensable rating for a left fifth 
metatarsal fracture.

7.  Entitlement to service connection for a thoracic spine 
disability.
8.  Entitlement to service connection for residuals of a left 
ankle fracture.

9.  Entitlement to an effective date earlier than January 24, 
2003, for the grant of service connection for major 
depressive disorder and PTSD.

10.  Entitlement to an effective date earlier than March 27, 
2002, for the assignment of an increased rating for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to October 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, that granted service connection and awarded 
a noncompensable disability for headaches and a 10 percent 
disability rating for a major depressive disorder and PTSD, 
each effective December 30, 2003; granted an increased rating 
from zero to 10 percent for fibromyalgia effective December 
30, 2003; and continued noncompensable disability ratings for 
left fifth metatarsal and right eye disabilities and a 10 
percent disability rating for a cervical spine disability; 
and denied service connection for thoracic spine and left 
foot disabilities.  An August 2006 rating decision granted an 
earlier effective date from January 24, 2003 to March 27, 
2002, for the grant of an increased rating of 10 percent for 
fibromyalgia.  The August 2006 rating decision also increased 
the ratings from 10 to 20 percent for fibromyalgia and from 
zero to 30 percent for migraine and tension headaches, 
effective January 24, 2003.  A July 2009 rating decision 
increased the rating from 10 to 30 percent for a psychiatric 
disorder, effective May 16, 2009.  However, as those grants 
do not represent a total grant of benefits sought on appeal, 
the claims for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In a February 2010 informal hearing brief the Veteran raised 
new claims of service connection for irritable bowel syndrome 
and right upper extremity radiculopathy secondary to a 
service-connected cervical spine disability.  As those claims 
have not been developed for appellate review, the Board 
refers them to the RO for appropriate action.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
she has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to increased ratings for a 
psychiatric disorder, headaches, fibromyalgia, and a left 
fifth metatarsal fracture; and service connection for 
residuals of a left ankle disability are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In February 2010, the Veteran withdrew her appeal concerning 
the issues of entitlement to increased ratings for cervical 
spine and right eye disabilities; service connection for a 
thoracic spine disability; and earlier effective dates for 
the grant of service connection for a psychiatric disorder 
and the assignment of an increased rating for fibromyalgia.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to increased ratings for cervical spine 
and right eye disabilities; service connection for a thoracic 
spine disability; and earlier effective dates for the grant 
of service connection for a psychiatric disorder and the 
assignment of an increased rating for fibromyalgia have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In September 2006, the Veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting her appeal as to 
the issues of entitlement to increased ratings for cervical 
spine and right eye disabilities; service connection for a 
thoracic spine disability; and earlier effective dates for 
the grant of service connection for a psychiatric disorder 
and the assignment of an increased rating for fibromyalgia, 
as identified in the August 2006 statement of the case.

In a February 2010 informal hearing presentation, the Veteran 
withdrew the issues of entitlement to increased ratings for 
cervical spine and right eye disabilities; service connection 
for a thoracic spine disability; and earlier effective dates 
for the grant of service connection for a psychiatric 
disorder and the assignment of an increased rating for 
fibromyalgia.  The Board finds that the Veteran's statement 
indicating her intention to withdraw the appeal as to these 
issues satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn her appeal as to the issues of 
entitlement to increased ratings for cervical spine and right 
eye disabilities; service connection for a thoracic spine 
disability; and earlier effective dates for the grant of 
service connection for a psychiatric disorder and the 
assignment of an increased rating for fibromyalgia, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to increased ratings 
for cervical spine and right eye disabilities; service 
connection for a thoracic spine disability; and earlier 
effective dates for the grant of service connection for a 
psychiatric disorder and the assignment of an increased 
rating for fibromyalgia are dismissed.


ORDER

The appeal concerning the issues of increased ratings for 
cervical spine and right eye disabilities; service connection 
for a thoracic spine disability; and earlier effective dates 
for the grant of service connection for a psychiatric 
disorder and the assignment of an increased rating for 
fibromyalgia is dismissed without prejudice.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims for increased ratings for a psychiatric 
disorder, headaches, residuals of a left 5th metatarsal 
fracture, and fibromyalgia and for service connection for 
residuals of a left ankle fracture.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the Veteran's claim for service connection for 
residuals of a left ankle fracture, she has not received any 
notice that fully informs her of what was required to 
substantiate all of the elements of her claim on a direct or 
presumptive basis, or what evidentiary burdens she must 
overcome with respect to this claim.  In addition, the 
Veteran has not received any notice that fully informs her as 
to the information or evidence needed to establish a 
disability rating and effective date for the claims on appeal 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the questions at issue.

Next, it appears to the Board that additional treatment 
records may be outstanding.  The Board notes that the most 
recent VA medical records are dated in March 2009.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.  In addition, in November 2007, the Veteran 
testified that she treats with a chiropractor in Florida; a 
nurse practitioner, psychiatrist, podiatrist, and 
acupuncturist in Orlando, Florida; and therapist T. Brown in 
Tampa, Florida.  She also indicated treatment with Dr. 
Pierce.  However, the only treatment records from Dr. Pierce 
that are associated with the claims file are dated in 
September 2002 and January 2008, but a billing statement 
references additional dates of treatment the records of which 
have not been obtained or associated with the claims file.  
Accordingly, the Veteran's private treatment records should 
also be obtained.

With respect to the Veteran's claim for an increased rating 
for a psychiatric disorder, on VA mental disorders 
examination in March 2009, the examiner diagnosed the Veteran 
with major depressive disorder (MDD) and opined that the 
Veteran met the criteria for both MDD and PTSD, but was 
unable to conduct a thorough examination due to the 
unavailability of the claims file.  The examiner opined that 
the Veteran's PTSD symptoms likely contributed to her 
difficulty with interpersonal relationships, but was unable 
to provide an opinion regarding the extent to which the 
Veteran's PTSD contributed to her MDD without resorting to 
mere speculation.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not necessarily 
stale, to ensure a thorough examination and evaluation, the 
Veteran's psychiatric disorders must be viewed in relation to 
their history.  38 C.F.R. § 4.1 (2009).  Accordingly, in 
light of the fact that additional treatment records have been 
requested and due to the unavailability of the claims file on 
VA examination, the prudent and thorough course of action is 
to afford the Veteran a VA examination to ascertain the 
current nature and severity of her psychiatric disorders.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, 
the Veteran should be afforded VA examination that includes a 
review of the claims folder.

With respect to the Veteran's claims for increased ratings 
for headaches, fibromyalgia, and a left fifth metatarsal 
fracture, the Board observes that at the time of the March 
2009 VA joints, headache and feet examinations, the examiners 
specifically indicated that the claims folder was 
unavailable.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last VA examination 
is not necessarily stale, to ensure a thorough examination 
and evaluation, the Veteran's disabilities must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2009).  
Accordingly, in light of the fact that additional treatment 
records have been requested and due to the unavailability of 
the claims file on VA examination, the prudent and thorough 
course of action is to afford the Veteran a VA examination to 
ascertain the current nature and severity of her 
fibromyalgia, left fifth metatarsal fracture, and headaches.  
On remand, the Veteran should be afforded VA examinations 
that include a review of the claims folder.

The Veteran also contends that she has a left ankle 
disability that is related to her service.  Specifically, the 
Veteran contends that she currently has residuals of a left 
ankle fracture that she sustained during service in May 1984.  
The service treatment records include a September 1989 
examination that reflects that the Veteran's left ankle was 
twisted during a domestic assault.  A May 1991 report of 
examination indicates a history of a left ankle injury two 
years ago.  A November 1995 X-ray examination of the 
bilateral ankles indicated early calcaneal spurring on the 
plantar surface of the left heel without any evidence of 
acute fractures.  The ankle mortise was intact and there was 
no evidence of arthritic change.  The impression was early 
calcaneal spurring plantar surface of the left heel.  On 
examination in February 1999, the Veteran's fractured left 
radius and ulna were described as "okay."  Post-service 
treatment records are negative for any diagnosed left ankle 
disability.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of residuals of a 
fractured left ankle during her service, she is not competent 
to diagnose or to relate any current left ankle disability to 
her service.  In addition, it is unclear whether the Veteran 
has a currently diagnosed left ankle disability.  
Accordingly, the Board finds that VA examination is necessary 
in order to fairly decide her claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
her claim for service connection for a 
left ankle disability, and an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the Veteran's VA treatment 
records dated since March 2009.

3.  Ask the Veteran to provide the names 
and addresses for the chiropractor in 
Florida; nurse practitioner, psychiatrist, 
podiatrist, and acupuncturist in Orlando, 
Florida; and therapist T. Brown in Tampa, 
Florida.  Then, after obtaining the 
necessary authorization, obtain the 
Veteran's private treatment records from 
Dr. Pierce; and any additional providers 
and treatment records identified by the 
Veteran.  All attempts to secure the 
records must be documented in the claims 
folder.

4.  Schedule a VA examination to determine 
the current severity of the Veteran's 
service-connected psychiatric disorders 
(major depressive disorder (MDD) and PTSD).  
The claims file must be reviewed and that 
review should be noted in the examination 
report.  The examiner should specifically 
provide full multi-axial diagnoses pursuant 
to DSM-IV, to include a GAF score.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record, 
including the March 2009 VA examination 
report.  All signs and symptoms of the 
Veteran's MDD and PTSD should be reported 
in detail.  The examiner should also 
distinguish which symptoms are due solely 
to the Veteran's service-connected MDD and 
PTSD versus symptoms attributable to any 
nonservice-connected psychiatric disorders.  
If such a distinction is not possible, the 
examiner should so state.  The rationale 
for the opinion should be provided.  The 
examiner should also describe the impact of 
the Veteran's MDD and PTSD on her 
occupational and social functioning.  
Finally, the examiner should opine as to 
whether the Veteran's service-connected 
psychiatric disorders have a marked 
interference with her employability.

5.  Schedule a VA examination to determine 
the current severity of the Veteran's 
service-connected migraine and tension 
headaches.  The claims file must be 
reviewed and that review should be noted 
in the examination report.  The examiner 
should indicate whether the Veteran's 
headaches are manifested by very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  Finally, the examiner 
should opine as to whether the Veteran's 
service-connected headaches have a marked 
interference with her employability.  
38 C.F.R. § 4.71a, Diagnostic Code 8100.

6.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected fibromyalagia.  
The claims file should be made reviewed 
and that review should be indicated in the 
examination report.  The examiner should 
indicate whether the Veteran's 
fibromyalgia is manifested by widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like 
symptoms that are constant, or nearly so, 
and refractory to therapy.  "Widespread 
pain" means pain in both the left and 
right sides of the body that is both above 
and below the waist, and that affects both 
axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low 
back) and the extremities.  Finally, the 
examiner should opine as to whether the 
Veteran's service-connected fibromyalgia 
has a marked interference with her 
employability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.

7.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected left fifth 
metatarsal fracture and the nature and 
etiology of her left ankle disability.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  All 
indicated testing should be conducted.  
Specifically, the examiner should provide 
the following information:

(a)  Identify if there is a current 
disability of the left ankle and, if 
so, state whether the disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's active service 
or any incident related thereto.  Any 
opinion expressed should be accompanied 
by supporting rationale.  If an opinion 
cannot be provided without to mere 
speculation, such should be stated 
along with supporting rationale.

(b)  Set forth all current complaints, 
findings, and diagnoses; identify all 
orthopedic pathology related to the 
Veteran's left fifth metatarsal 
fracture; and conduct all necessary 
tests, to include X-ray examinations.

(c)  Provide an opinion as to whether 
the overall degree of impairment of the 
Veteran's left fifth metatarsal 
fracture is best characterized as 
moderate, moderately severe, or severe.

(d)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(e)  State what impact, if any, the 
Veteran's left fifth metatarsal 
fracture has on her employment and 
daily living activities.  Opine as to 
whether the Veteran's service-connected 
left fifth metatarsal fracture has a 
marked interference with her 
employability.

8.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


